Citation Nr: 0901048	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Evaluation of bilateral hearing loss disability, rated as 
20 percent disabling, prior to January 2009.

5.  Entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss disability from January 1, 2009.

6.  Evaluation of hearing loss disability, currently rated as 
non-compensable.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter came before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran testified before a Veterans Law Judge at the RO 
in May 2005.  A transcript of that hearing has been 
associated with the record.

In a June 2006 decision, the Board granted the veteran's 
claim of entitlement to service connection for right ear 
hearing loss and remanded that issue and the others listed 
above to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C. for further development.  At that time, the 
Board noted that the veteran had perfected an appeal 
regarding the issue of a compensable evaluation for left ear 
hearing loss, and directed the RO to adjudicate the issue of 
an increased rating for hearing loss involving both ears.

An August 2006 RO rating decision granted service connection 
for "bilateral" hearing loss and assigned a 20 percent 
evaluation effective June 7, 2002.  Absent a written 
withdrawal of appeal, the veteran's claim for an increased 
rating for left ear hearing loss, inextricably intertwined 
with his now service connected right ear hearing loss, 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

With respect to the issues of entitlement to service 
connection for hypertension and diabetes mellitus, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, No. 
04-491 (U.S. Vet. App. August 16, 2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagreed with the 
Court's decision in Haas and appealed this decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  




FINDINGS OF FACT

1.  Findings from audiological examination in April 2001 
demonstrate level I hearing loss in the right ear and level 
III hearing loss in the left ear.

2.  Findings from audiological examination in August 2002 
demonstrate level I hearing loss in the right ear and level V 
hearing loss in the left ear.  

3.  Findings from audiological examination in November 2002 
demonstrate level I hearing loss in the right ear and level 
IV hearing loss in the left ear.

4.  Findings from audiological examination in August 2006 
demonstrate level II hearing loss in the right ear and level 
IV in the left ear.  

5.  Findings from audiological examination in June 2008 
demonstrate level I hearing loss in the right ear and level 
IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss disability, prior to January 2009, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2008).

3.  The August 24, 2006 rating decision which granted a 20 
percent evaluation for bilateral hearing loss disability 
contained clear and unmistakable error (CUE), and the 20 
percent evaluation for hearing loss disability is not 
restored.  38 C.F.R. §§ 3.105(a), 4.78 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2002 advised the veteran that the 
RO had requested records from two private providers, but that 
it was ultimately his responsibility to ensure that VA 
received those records.

A July 2003 letter discussed the evidence necessary to 
support claims for service connection and for increased 
ratings.  The veteran was provided with a list of the types 
of evidence that might support his claim.  He was advised 
that he should properly identify any evidence he wished VA to 
obtain for him.  He was also advised that he should identify 
pertinent VA treatment.  

A May 2004 letter discussed the evidence of record and told 
the veteran how VA would assist him in obtaining further 
evidence.  

In July 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, the 
Board has considered the adequacy of the VCAA notice in light 
of the recent Court decision in Vazquez- Flores.  The March 
2006 letter advised the veteran that, in evaluating claims 
for increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
veteran whether the Diagnostic Codes pertinent to his hearing 
loss disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
at two hearings before Veterans Law Judges, the veteran 
described the symptoms pertaining to his hearing loss 
disability and discussed the effect of his hearing aids.  In 
essence, the veteran has demonstrated through his testimony 
that he was aware of the evidence necessary to substantiate 
his claim for increase.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised in this case.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before Veterans Law Judges in May 2005 and September 
2008.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran seeks a higher evaluation for bilateral hearing 
loss disability, which is was rated as 20 percent disabling.  
In light of the RO's reduction of the evaluation for this 
disability, the Board has also considered the issue of 
whether restoration of the 20 percent evaluation is 
warranted.  The Board shall also consider the current non-
compensable evaluation which was established based upon a 
finding of prior error.

On VA audiological testing in April 2001, the following 
puretone thresholds were recorded:




HERTZ





1000
2000
3000
4000

Right

30
30
35
35

Left

40
70
70
65


Speech recognition scores were 100 percent for the right ear 
and 88 percent for the left.  

A VA audiometric examination in August 2002 revealed the 
following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

35
35
40
40

Left

45
70
70
60


At that time, speech recognition scores were 92 percent for 
the right ear and 72 percent for the left.

On VA examination in November 2002, the veteran complained of 
difficulty hearing in crowds or where there was noise.  
Audiometric examination revealed the following puretone 
thresholds:




HERTZ





1000
2000
3000
4000

Right

35
25
40
35

Left

45
70
70
60


Speech recognition scores were 92 percent for the right ear 
and 80 percent for the left.  

In August 2006, the following puretone thresholds were 
recorded:




HERTZ





1000
2000
3000
4000

Right

35
40
50
45

Left

45
65
70
65


Speech recognition scores were 88 percent for the right ear 
and 76 percent for the left.

A VA examination was most recently carried out in June 2008.  
The veteran complained of problems understanding others and 
hearing the television.  Audiometric examination revealed the 
following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

35
45
45
45

Left

45
70
65
70


Speech recognition scores were 98 percent for the right ear 
and 82 percent for the left.

In a July 2008 rating decision, the RO proposed a reduction 
of the evaluation for the veteran's hearing loss disability.  
It noted that the August 2008 rating decision had erroneously 
stated that the veteran's right ear speech discrimination was 
36 percent on examination in November 2002, and that the 
assignment of the 20 percent evaluation was based on that 
erroneous statement.  

At his September 2008 hearing, the veteran described 
worsening of his hearing acuity, and noted that he was having 
problems adapting to his new hearing aids.  

In an October 2008 rating decision, the RO carried out the 
proposed reduction to a noncompensable level, effective 
January 1, 2009.

Analysis

	Evaluation of Hearing Loss Disability (20 percent and 
non-compensable)

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability did not significantly 
change and a uniform evaluation would be warranted, except 
for the existence of clear and unmistakable error on the part 
of the AOJ.  Therefore, there is a staged rating based not 
upon a significant change in the disability, but a revision 
of an evaluation (decision) because of reversible error.  
Such error shall be addressed below.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  he horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.  

Having reviewed the evidence pertaining to this claim, the 
Board observes that application of the regulation to the 
findings on the April 2001 examination resulted in a numeric 
designation of I for the right ear and III for the left.  The 
findings of the August 2002 examination resulted in numeric 
designations of I for the right ear and V for the left.  The 
findings of the November 2002 examination resulted in numeric 
designations of I for the right ear and IV for the left.  The 
findings of the August 2006 examination resulted in numeric 
designations of II for the right ear and IV for the left.  
The findings of the June 2008 examination resulted in numeric 
designations of I for the right ear and IV for the left.  All 
of these numeric designations, when applied to Table VII, 
result in noncompensable evaluations.  As such, the record 
demonstrates that an evaluation in excess of 20 percent is 
clearly not available.  In fact, the determination to award a 
20 percent evaluation, based upon the facts, was clearly and 
unmistakably erroneous.

Stated differently, when the facts are compared to the 
controlling regulations, the veteran's hearing loss 
disability was never more than non-compensable in degree.  It 
is therefore axiomatic, that such findings would not warrant 
an evaluation in excess of 20 percent.  

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

	Restoration of 20 Percent Evaluation 

The Board has also concluded that restoration of the 20 
percent evaluation is not warranted.  In this regard, the 
Board notes that there is no question that a disability may 
be reduced; however, the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  It is 
established that a rating may be reduced upon a finding of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In the instant case, the RO discovered that the findings of 
an audiological examination had been erroneously stated in a 
rating decision, and subsequently issued a rating decision 
proposing to reduce the evaluation based on CUE.  
Specifically, the RO stated in error that the veteran's right 
ear speech discrimination in November 2002 was 36 percent.  
The Board's review of the record reveals that the findings of 
the November 2002 examination disclose right ear speech 
discrimination of 92 percent.  As such, the rating decision 
which originally assigned a 20 percent evaluation was clearly 
and unmistakably in error, and restoration of the 20 percent 
evaluation is not warranted.  The correc6t facts were not 
addressed by the initial adjudicator.  When the correct facts 
are reviewed, under no circumstances could a compensable 
evaluation be assigned.  This is the kind of error that is 
clear and unmistakable on its face.

In reaching its conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss disability, prior to January 2009, is 
denied.

Entitlement to restoration of the 20 percent evaluation for 
bilateral hearing loss disability is denied.

An evaluation in excess of non-compensable for hearing loss 
disability is denied.

REMAND

In the June 2006 remand, the Board directed that treatment 
records be obtained from the Las Vegas Vet Center.  In July 
2006 the AMC requested records from the Vet Center.  The 
address to which the request was sent was Suite 102, 1040 
East Sahara Avenue, Las Vegas, NV, 89104.  This request was 
returned as undeliverable.  The Board notes that the address 
currently listed for the Las Vegas Vet Center is 1919 S. 
Jones Blvd., Suite A, Las Vegas, NV, 89146.  As it appears 
that the address of the Vet Center has changed and the 
incorrect address was utilized in the request for records, an 
additional attempt should be made to secure records as 
directed in the Board's June 2006 remand.  All attempts to 
obtain the requested records should be fully documented in 
the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Request complete records from the Las 
Vegas Vet Center for the period from 
August 2004 to the present.  The Vet 
Center should be requested to furnish a 
negative reply if such records are not 
available.  All attempts to obtain such 
records should be fully documented in the 
claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


